Citation Nr: 0615706	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-20 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to February 
1947.  He died in March 1982.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and April 2004 rating decisions 
of the Manila, Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  VCAA notice should
also provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that VA has not complied 
with its duty to notify provisions enacted by the VCAA.  
Specifically, with respect to the claim to reopen a claim of 
entitlement to service connection for cause of the veteran's 
death, the record reflects that the appellant was issued VCAA 
notification in September 2003.  However, a review of the 
notification reveals that it does not meet the requirements 
laid out by the Court in the Kent decision.  With respect to 
the veteran's claim of entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318, 
the record also does not reflect that the veteran has been 
furnished the required VCAA.  Therefore, the Board finds that 
the appellant's claims must be remanded for compliance with 
the VCAA and recent case law.

The record demonstrates that in June 2004, the veteran 
submitted a Notice of Disagreement with the April 2004 rating 
decision that denied entitlement to Dependency and Indemnity 
Compensation (DIC) pursuant to 38 U.S.C.A. § 1318
However, it does not appear that a SOC has been issued.  In 
view of the foregoing, the Board finds that the issue of 
entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318 has been placed in appellate 
status by the filing of a NOD as to this issue.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that in these 
circumstances where a Notice of Disagreement is filed, but a 
Statement of the Case has not been issued, the Board must 
remand the claim to the RO to direct that a Statement of the 
Case be issued.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
reviewed and it should be ensured that 
all VCAA notice obligations have been 
satisfied specifically with regard to 
the issues on appeal, in accordance with 
the decision in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), 
as well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate her 
claim to reopen claim for entitlement to 
cause of the veteran's death and her 
claim for entitlement to Dependency and 
Indemnity Compensation (DIC) pursuant to 
38 U.S.C.A. § 1318, including which 
evidence, if any, the appellant is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
appellant should also be advised to send 
any evidence in her possession pertinent 
to her appeal to the VA.  Additionally, 
the appellant should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims.

The appellant should also be informed of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish entitlement to 
service connection for cause of the 
veteran's death that were found 
insufficient in the previous final denial 
of record.

2.  The appellant should be issued a SOC 
reflecting its 
adjudication of the issue of entitlement 
to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318. 

3.  Thereafter, if additional evidence 
is received, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought remains denied, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





